Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 3, 7, 24-35, 77-78, 80, 85, 87, and 94-95 are currently pending and are examined on the merits herein.  

                                                             Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted that while a certified copy of the provisional application has been received, the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is provisional application No. 62,666,024.  Thus, the priority date of the instant invention is May 02, 2018.  
						
							IDS

	The information disclosure statement (IDS) submitted on 01/11/21 and 09/28/21 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 85, 87, and 94-95 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling inhibiting CDK enzyme 2, CDK7 and CDK12, does not reasonably provide enablement for inhibiting every other CDK in existence or every cancer in existence.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating cancer in a patient in need thereof comprising administering to the patient a compound of Formula (I) as described in claim 1 or claim 77 or a pharmaceutically acceptable salt or solvate thereof and to a method of inhibiting a CDK enzyme comprising contacting the enzyme with a compound of claim 1.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of every cancer in existence with the aforementioned compounds of Formula (I).

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, state and predictability of the art, and relative 
skill level

The invention relates to a method of treating cancer in a patient in need thereof comprising administering to the patient a compound of Formula (I) as describe in claim 1 or claim 77 or a pharmaceutically acceptable salt or solvate thereof and to a method of inhibiting a CDK enzyme comprising contacting the enzyme with a compound of claim 1.   The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites that while applicant demonstrated inhibition of CDK 2, CDK7, and CDK12, nowhere in the specification did applicant demonstrate treatment of every single cancer in existence by administering any compound of Formula (I). Specifically, the examiner contends that while certain CDK4/6 inhibitors (i.e. palbociclib or ribociclib) are known in the art to be involved in the treatment of specific types of breast cancer, said inhibitors are not known to treat every other cancer in existence. It is also known (see Golub et al., Science, Vol. 286, October 15, 1999, pages 531-537) in the current art that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, to maximize efficacy and minimize toxicity.  Cancer classification has been based primarily on morphological appearance of the tumor yet tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al., Science, Vol. 286, October 15, 1999, pages 531-537).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary  That a single class of compounds can be used to treat all cancers embraced by the claims is an incredible finding for which Applicants have not provided supporting evidence and/or enablement support.
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single cancer in existence”. While such “treatment” might theoretically be possible for inhibition of CDK2, CDK7, and CDK12, as a practical matter it is nearly impossible to achieve a treatment for all possible cancers with the same compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for treating every cancer and disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for said cancers, other than inhibition of CDK2, CDK7, and CDK12. The latter is corroborated by table 7 in the specification on pages 177-181.  


	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of 

Conclusion
Claims 1, 3, 7, 24-35, 77-78, and 80 are allowed but the remaining claims are not allowed.

The closest art is Gray et al. (WO 2016/160617 A2, cited by applicant and filed on an IDS 1449) who teach CDK inhibitors with imidazole-pyrimidine amino attachment for instant Y and further attached to a phenyl as opposed to a piperidine or pyrrolidine ring as recited in instant formula (I). Said compounds of Gray et al. further differed with E as NH-CO wherein instant E recites CO in said position.  Consequently, Gray et al. fail to render obvious instant formula (I).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/26/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.